REINHARD, Presiding Judge.
Dissolution ease. On appeal, husband complains about the distribution of the marital property; the award of maintenance to wife; and the amount of wife’s attorney’s fees he has been ordered to pay. Our review of the record leads us to conclude that the court decree is supported by substantial evidence and is not against the weight of the evidence. Neither does there appear an erroneous declaration nor application of the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. Affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.